Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose generating a starting offset segment extending from the ending point for the section path of one section, the starting offset segment bounded within the one section and extending in a direction that opposes a footprint of the resection volume, generating an ending offset segment ending at the starting point of the section path of a subsequent section being in succession along the reference guide, the ending offset segment bounded within the subsequent section and extending in a direction towards the reference guide, and generating each transition segment by connecting the starting offset segment of the one section to the ending offset segment of the subsequent section. 
The prior art fails to teach or disclose designating one of the section paths as a first section path to be traversed by the tool along the milling path, designating another one of the section paths as a last section path to be traversed by the tool along the milling path, defining a starting point and an ending point for each section path, and wherein the reference guide comprises a starting point adjacent to the first section path and an ending point adjacent to the last section path, and further comprising producing a lead-in segment for guiding the tool to the first section path by defining a starting point of the lead-in segment to be adjacent to the starting point of the reference guide, and defining the ending point of the lead-in segment to be coincident to the starting point of the first section path.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0120375 to Arai et al. in view of U.S. Patent Pub. No. 2014/0244220 to McKinnon et al.
As to Claim 12, Arai discloses a computer-implemented method and non-transitory computer readable medium comprising instructions (10) executable by one or more processors (50, [0033]) for generating a milling path for a tool ([0033] and Fig. 1).  The computer-implemented method comprises defining a reference guide (Q, [0041-0043]) with respect to a resection volume (within 13, [0033]), defining, in succession, a plurality of sections (31) along the reference guide [0033], and each section intersecting the reference guide (Q) at a different intersection point (121a, 121c) and with each section being at a specified orientation (Vd) relative to the reference guide at the intersection point [0039], and each section further intersecting the resection volume, generating a section path (101) bounded within each section (111) and defined relative to the resection volume [0034, 0036], and generating a plurality of transition segments (N1), each transition segment connecting section paths of sections being successive to one another along the reference guide [0060-0062].
As to Claims 2 and 13, Arai discloses a computer-implemented method and medium further comprising defining the specified orientation to be orthogonal to the reference guide (Q)at the intersection point [0043-0044, 0049].
As to Claims 3 and 14, Arai discloses a computer-implemented method and medium further comprising defining a footprint (i) of the resection volume [0043], approximating a center line of the footprint [0049], and aligning the reference guide (Q) to the center line for making the reference guide coincident to the footprint [0052, 0057].
As to Claims 4 and 15, Arai discloses a computer-implemented method and medium further comprising generating one or more of the section paths (111) to be at least partially coincident to a cross-sectional perimeter of the resection volume intersecting the section [0053-0057].
As to Claims 5 and 16, Arai discloses a computer-implemented method and medium further comprising generating an offset boundary within the resection volume and being spaced apart from one or more surfaces of the resection volume [0057], and generating one or more of the section paths (111) to be at least partially coincident to the offset boundary [0061].
As to Claims 6 and 16, Arai discloses a computer-implemented method and medium wherein generating each section path (111) further comprises generating a starting point and an ending point for each section path [0059], and generating each transition segment further comprises connecting the ending point for the section path of one section to the starting point of the section path of another section being in succession along the reference guide [0061]. 
As to Claims 1-6, 10, 11, Arai discloses the claimed invention except for generating a milling path for a tool of a surgical system, the milling path designed to remove a resection volume associated with an anatomical volume, further comprising receiving control inputs for selectively adjusting parameters for the milling path, the parameters comprising one or more of a geometric feature of the tool, a distance between sections along the reference guide, and an offset defining a distance between closed loops in any one of the section paths, further comprising intra-operatively defining placement of a virtual implant relative to an anatomical model of the anatomical volume; intra-operatively computing the resection volume based on intra-operative placement of the virtual implant relative to the anatomical model and intra-operatively generating the milling path to remove the intra-operatively computed resection volume.  
McKinnon discloses a surgical system and non-transitory computer readable medium [0079-0080] and method (Fig. 2, [0011, 0017]) including generating a milling path for a tool of a surgical system [0056], the milling path designed to remove a resection volume (202’) associated with an anatomical volume [0056], further comprising receiving control inputs for selectively adjusting parameters for the milling path [0059], the parameters comprising one or more of a geometric feature of the tool, a distance between sections along the reference guide, and an offset defining a distance between closed loops in any one of the section paths [0059], further comprising intra-operatively defining placement of a virtual implant relative to an anatomical model of the anatomical volume [0064, intra-operatively computing the resection volume based on intra-operative placement of the virtual implant relative to the anatomical model [0066-0067] and intra-operatively generating the milling path to remove the intra-operatively computed resection volume [0058, 0069] in order to allow for optimization of fit of an implant to the resected volume of tissue [0017]. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the computer-implemented method for generating a milling path for a tool of Arai with the surgical system modification in view of McKinnon in order to allow for optimization of fit of an implant to the resected volume of tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775